Citation Nr: 0211255	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  99-25 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a July 1999 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was received in October 1999, the statement of 
the case was issued in October 1999, and a substantive appeal 
was received in November 1999.  Pursuant to his request, the 
veteran was afforded a RO hearing in March 2000.  

The Board notes that during his March 2000 RO hearing, the 
veteran testified that some of his hypertension medications 
were causing sexual dysfunction.  He also testified that it 
bothered him that he had lost a lot of friends during the 
Vietnam War and a lot of things that happened still stuck 
with him.  To the extent that the veteran's testimony may 
raise informal claims of entitlement to service connection, 
these matters are referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  Service-connected hypertension is manifested by diastolic 
pressures of predominantly 110.  

2.  The veteran currently exhibits Level I hearing in the 
right ear and Level II hearing in the left ear.  




CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation of service-
connected hypertension have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2001).  

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA outpatient treatment 
records and private treatment records.  Significantly, all 
evidence identified by the veteran has been requested by the 
RO and associated with the claims folder.  Under these 
circumstances, no further action is necessary to assist the 
veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for hypertension and 
hearing loss.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought. The 
Board therefore finds that the notice requirements of the new 
law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

In a May 1980 rating action, the RO granted service 
connection for hypertension, evaluated as 10 percent 
disabling, and for bilateral high frequency hearing loss, 
evaluated as noncompensable.  

Upon VA audiometric evaluation dated in April 1986, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
10
n/a
40
LEFT
10
20
40
n/a
80

In a May 1986 rating action, the RO confirmed a 
noncompensable evaluation for service-connected bilateral 
hearing loss.  In December 1998, the veteran requested an 
increased evaluation of his service-connected bilateral 
hearing loss and hypertension.  He also requested service 
connection for tinnitus.  

A medical statement from Dr. N. B., a private physician, 
indicates that he recommended the veteran begin a regular 
exercise program and lose weight to help his blood pressure.  

Relevant treatment records dated from 1991 to 1999 from Dr. 
E. G., a private physician, demonstrate that upon examination 
in September 1991, the veteran's blood pressure was noted as 
130/102 on the right and 130/100 on the left.  An October 
1991 clinical record demonstrates blood pressure of 140/88.  
His blood pressure was noted as 142/100 in June 1993 and it 
was noted that the veteran's hypertension was not well 
controlled.  The veteran's hypertension was noted as stable 
in December 1994.  A July 1996 examination report indicates 
blood pressure of 159/94 and the veteran was treated for an 
appendicitis.  A November 1996 clinical record demonstrates 
blood pressure of 140/100.  The veteran's hypertension was 
noted as not well controlled.  An October 1998 clinical 
record demonstrates a blood pressure reading of 146/80 and 
the veteran's hypertension was noted as not well controlled.  
Blood pressure of 130/80 was noted in January 1999 and the 
veteran's hypertension was noted as well controlled at that 
time.  

A private hearing evaluation dated in January 1997 is of 
record.  The results of the veteran's audiometric evaluation 
are uninterpreted.  

VA treatment records dated from 1998 to 1999 demonstrate 
relevant assessments of hypertension.  The veteran's blood 
pressure was noted as 161/91 in April 1999.  An April 1999 
audiometric evaluation reflects a diagnosis of slight 
asymmetrical sensorineural hearing loss, mild to moderate on 
the right and mild to severe on the left.  The results of the 
audiometric evaluation are uninterpreted.  The veteran was 
fitted for new hearing aids.  A July 1999 clinical record 
demonstrates a blood pressure reading of 164/105.  It was 
noted that the veteran's blood pressure readings ranged from 
146/98 to 164/105 during the period from January 1999 to July 
1999.  

Upon VA audiometric evaluation dated in June 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
45
50
LEFT
10
25
30
50
80

The examiner noted a pure tone average of 36 in the right ear 
and of 46 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 84 
percent in the left ear.  A diagnosis of bilateral high 
frequency sensorineural hearing loss, mild to moderate in the 
right ear and mild to severe in the left ear, was noted.  

Upon VA examination of the heart dated in June 1999, the 
veteran reported taking medication for his hypertension twice 
daily.  It was noted that he was asymptomatic from the 
treatment and the disease, and that he had not had a stroke, 
heart attack, or renal failure to his knowledge.  Physical 
examination revealed an initial blood pressure in the left 
arm while sitting of 166/106.  Blood pressure in the right 
arm supine was noted as 106/104, and blood pressure in the 
right arm while standing was noted as 156/110.  The examiner 
noted no cardiomegaly, heaves, or thrills on cardiac 
examination.  Peripheral pulses were intact without bruits.  
A relevant assessment of hypertension was noted.  The 
examiner estimated the veteran was able to exercise to a METS 
(metabolic equivalents) level of 7.  

In a July 1999 rating action, the RO continued a 10 percent 
evaluation for hypertension and a noncompensable evaluation 
for bilateral hearing loss.  The RO also granted service 
connection for tinnitus.  

At his March 2000 RO hearing, the veteran testified that the 
VA heart physician instructed him to see his regular treating 
physician following the examination in June 1999.  He stated 
that his physician increased the blood pressure medications 
he was currently taking and added a third medication.  The 
veteran reported experiencing shortness of breath, chest 
pain, and fatigue.  He stated that no one had ever told him 
that he had heart disease.  (Transcript, pages 1-5).  The 
veteran also testified that his hearing had worsened.  He 
reported having to turn the television up louder, being 
unable to hear in crowds or windy conditions, and being 
unable to hear certain voices, particularly those of women.  
(Transcript, pages 6-8).  

Upon VA examination of the heart dated in April 2000, the 
veteran complained of shortness of breath on exertion.  
Physical examination revealed blood pressure on the left of 
160/110.  No abnormalities of the systems were noted on 
physical examination.  A relevant diagnosis of hypertension 
was noted.  The examiner noted that the veteran had elevated 
cholesterol and triglycerides with elevated levels of low-
density lipoprotein, the bad cholesterol.  The examiner 
further noted that based upon the veteran's food choices and 
family history, he no doubt had arteriosclerosis, an organic 
condition of the arteries, including cardiac arteries.  The 
examiner stated that at this time the veteran had no direct 
cardiac damage as he had not had a heart attack.  However, 
the buildup of arterial plaque (atherosclerosis) precedes 
that catastrophe.  The hyperlipidemia is the cause of the 
plaque buildup and atherogenesis.  Metabolic equivalents were 
estimated at 5.  Radiological examination of the chest 
revealed no acute cardiopulmonary disease.

The record reflects that VA audiological examinations were 
scheduled for September 12, 2000 and September 20, 2000.  The 
veteran was notified of those scheduled examinations, but 
failed to report.  

Upon VA heart examination dated in September 2000, the 
veteran described his general health as okay.  He reported 
walking every day for 20 to 30 minutes.  It was noted the 
veteran was taking Fosinopril, Verapamil, Hytrin, baby 
aspirin, and vitamin E for his hypertension.  The veteran 
denied any symptoms of hypertension other than intermittent 
light-headedness lasting for several seconds and occurring 
four to five times per year.  The veteran also complained of 
dyspnea on exertion with brisk walks that was relieved by 
resting for a few minutes.  He denied any chest pain syncope, 
unusual cough, unusual fatigue, claudication, leg cramps, or 
leg pain.  Blood pressure on the right was noted as 144/88 
sitting, 142/88 supine, and 140/86 standing.  The examiner 
noted no abnormalities on examination of the veteran's 
systems.  Diagnoses of hypertension, obesity, hyperlipidemia, 
and proteinuria were noted.  The examiner estimated the 
veteran's METS score to be 8 based on his past and present 
medical history and physical examination.  It was noted that 
an exercise treadmill test was to be completed later that 
day.

An exercise treadmill test report dated in September 2000 
demonstrates a METS level of 12.2 and normal blood pressure 
changes.  The veteran stopped exercising due to fatigue.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2001) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

I.  Hypertension

The veteran's service-connected hypertension is currently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, which contemplates 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  The rating criteria provides that a 
10 percent evaluation is warranted for diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent evaluation is warranted for diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  Diastolic pressure predominantly 
120 or more warrants a 40 percent evaluation.  A 60 percent 
evaluation is warranted for diastolic pressure predominantly 
130 or more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  

Following a full and thorough review of the evidence of 
record, the Board concludes that a 20 percent evaluation is 
warranted for the veteran's service-connected hypertension 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  The 
medical evidence demonstrates diastolic blood pressure 
readings of 110 upon VA examination in June 1999 and in April 
2000.  The Board recognizes that the veteran's diastolic 
pressures were significantly lower upon VA examination in 
September 2000; however, the examination report also 
indicates that the veteran's blood pressure medications had 
been increased in number and in dosage.  Furthermore, the 
record demonstrates that the veteran's service-connected 
hypertension is not always well controlled with medication.  
Thus, with all reasonable doubt resolved in favor of the 
veteran, the Board concludes that the veteran's 
symptomatology more nearly approximates to a 20 percent 
evaluation pursuant to Diagnostic Code 7101.  

In light of the April 2000 VA examiner's opinion that there 
was no doubt the veteran had arteriosclerosis, the Board 
notes that it has considered the application of 38 C.F.R. 
§ 4.104, Diagnostic Codes 7005 and 7007, which contemplate 
arteriosclerotic heart disease (coronary artery disease) and 
hypertensive heart disease, respectively.  Diagnostic Codes 
7005 and 7007 provide that a 10 percent evaluation is 
warranted when a workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication required.  A 
30 percent evaluation is warranted when a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy of dilation on electrocardiogram, 
echocardiogram, or x-ray.  Evidence of more than one episode 
of acute congestive heart failure in the past year, or; a 
workload of greater than 3 METs but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent warrants a 60 percent evaluation.  A 100 
percent evaluation contemplates chronic congestive heart 
failure, or; a workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Codes 
7005 and 7007.

The medical evidence demonstrates that the June 1999 VA 
examiner estimated the veteran was able to exercise to a METs 
level of 7 and the April 2000 VA examiner estimated a METs 
level of 5.  The September 2000 VA examiner estimated a METs 
level of 8.  However, those METs levels were estimates and 
were not based upon actual treadmill test results.  A 
September 2000 exercise treadmill test report demonstrates a 
METs level 12.2 with normal blood pressure changes.  In light 
of the exercise treadmill test demonstrating a METs level of 
12.2, the Board is compelled to conclude that the competent 
medical evidence does not demonstrate symptomatology 
indicative of a compensable evaluation under 38 C.F.R. 
§ 4.104, Diagnostic Codes 7005 or 7007.

II.  Hearing Loss

The veteran's service-connected bilateral hearing loss is 
currently evaluated as noncompensable pursuant to 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  Evaluations of defective 
hearing range from noncompensable to 100 percent and are 
based on organic impairment of hearing acuity as demonstrated 
by the results of speech discrimination tests together with 
average hearing thresholds, with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  To evaluate the degree of disability from service-
connected hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated level I, for essentially 
normal acuity, through level XI for profound deafness.  See 
38 C.F.R. § 4.85.  Disability evaluations for hearing 
impairment are derived by mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

VA has amended the regulations pertaining to the evaluation 
for hearing loss since the veteran initiated his claim.  
These changes became effective June 10, 1999.  When a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. at 313.  The RO 
evaluated the veteran's claim under the new regulations in 
the October 2000 supplemental statement of the case.  

The Board notes that the pertinent regulations do not contain 
any substantive changes that affect this particular case, but 
add certain provisions that were already the practice of VA.  
See 64 FR 25202, May 11, 1999, codified at 38 C.F.R. § 4.85.  
The frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.

The revised regulatory provisions also addressed the question 
of whether the speech discrimination testing employed by VA 
in a quiet room with amplification of sounds accurately 
reflects the extent of hearing impairment.  Based upon 
research, two circumstances were identified where alternative 
tables could be employed.  One was where the pure tone 
thresholds in each of the four frequencies of 1000, 2000, 
3000, and 4000 Hertz are 55 decibels or greater.  The second 
was where pure tone thresholds are 30 decibels or less at 
frequencies of 1000 Hertz, and are 70 decibels or more at 
2000 Hertz.  See 64 FR 25209, May 11, 1999, codified at 
38 C.F.R. § 4.86.  The record in this action does not 
disclose thresholds meeting either of these criteria.

The most recent audiometric examination of the veteran's 
right ear is dated in June 1999 and at frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz revealed pure tone 
thresholds, in decibels, of 15, 25, 25, 45, and 50, 
respectively, for a pure tone threshold average of 36.  
Speech discrimination of the right ear was noted as 96 
percent.  Such audiometric findings reflect level I hearing 
in the right ear.  See 38 C.F.R. § 4.85.  The most recent 
audiometric examination of the veteran's left ear, also dated 
in June 1999, at frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz revealed pure tone thresholds, in decibels, of 10, 
25, 30, 50, and 80, respectively, for a pure tone threshold 
average of 46.  Speech discrimination of the left ear was 
noted as 84 percent.  Such audiometric findings reflect level 
II hearing in the left ear.  See 38 C.F.R. § 4.85.  
Consequently, such hearing acuity warrants a noncompensable 
evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100.  
Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to a compensable evaluation for bilateral hearing 
loss.  Gilbert v. Derwinski, 1 Vet. App. at 53.  

The Board recognizes that the veteran's most recent 
examination results are over two years old.  However, the 
record reflects that the veteran failed to report for VA 
audiometric evaluations scheduled for September 12, 2000 and 
for September 20, 2000.  When entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  Examples of good cause 
include, but are not limited to, illness or hospitalization 
of the claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655 (2001).

Here, good cause has not been demonstrated.  The veteran has 
not attempted to reschedule his examination or provided any 
reason for missing the scheduled examinations.  The "duty to 
assist" the veteran in the development of facts pertinent to 
his claim is not a  "one-way street," wherein the entire 
burden of such development is placed on the VA.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  In a case such as this, 
where additional development is required to establish the 
entitlement to increased benefits, the veteran may not 
passively sit by under circumstances where his cooperation is 
essential in obtaining the putative evidence.  In such a 
situation, the Board has no alternative but to deny the 
veteran's claim.

Finally, the Board notes that the percentage ratings under 
the Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  In the present case, 
there is no evidence the veteran's hypertension and/or 
bilateral hearing loss results in marked interference with 
employment or frequent periods of hospitalization.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in the absence of an exceptional or unusual 
disability picture.  



ORDER

A 20 percent evaluation for service-connected hypertension is 
granted, subject to the controlling regulations governing the 
payment of monetary benefits.  

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

